Citation Nr: 1243017	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-37 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas, which denied service connection for type II diabetes mellitus, liver damage, hypertension, and a kidney condition.  The Veteran filed a notice of disagreement with that decision, and thereafter submitted a timely substantive appeal, limiting the appeal solely to the matter of entitlement to service connection for type II diabetes mellitus, as secondary to herbicide exposure.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided. 

The Veteran has asserted that in May 1972 he left the USS Midway, which was stationed in the Gulf of Tonkin at the time, in order to return to U.S. Naval Station, San Diego, California.  He has submitted a copy of his travel orders that were issued on May 30, 1972.  The travel orders indicate that he was to report to U.S. Naval Station, San Diego no later than June 8, 1972.  The Veteran has stated that in order to return to San Diego he flew from the USS Midway to Da Nang Air Base in Vietnam before flying to Clark Air Force Base (AFB) in the Philippines.  

A lay statement from a former USS Midway crewmember states that it was common practice for flights from the USS Midway to stop in Da Nang prior to flying Clark AFB, as the planes did not carry enough fuel to travel from the USS Midway directly to Clark AFB.  

The Board finds that there is simply no method the VA can confirm the Veteran had a layover in Da Nang over forty years ago in 1972.

The Veteran has asserted that part of his duties while aboard the USS Midway involved going ashore in Vietnam to retrieve sensitive electronic equipment from downed aircraft.  A March 2009 response from the Center for Unit Records Research (CURR), indicated that command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that are permanently retained, but that these records would not annotate individuals arriving or going on shore on a routine basis, notwithstanding the Veteran's statement of July 2009.

The CURR response indicated that information regarding the duties and assignments of the Veteran would be located in his service personnel records (SPRs).  

Upon review of the record, the Board finds that attempts to obtain the Veteran's SPRs have not been made by VA.  This is the best the Board can do regarding events that occurred more than forty years ago.  As any available SPRs may contain information pertinent to the Veteran's claim, and the CURR response has indicated that the SPRs are the only place where information regarding trips ashore into Vietnam would be located, efforts must be made to obtain, and associate with the claims file, these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should attempt to obtain the Veteran's SPRs.  All attempts to obtain these records should be documented in the file.  If such efforts yield negative results, a formal finding of unavailability should be associated with the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


